Filed Pursuant to Rule 424 (b) (5) Registration Number 333-141809 PROSPECTUS SUPPLEMENT (To Prospectus Dated July 23, 2007) 1,000,000Common Units Representing Limited Partner Interests We are offering1,000,000 common units representing limited partner interests in Regency Energy Partners LP to a certain purchasers in a privately negotiated transaction at a price of $23.59 per unit.We expect to receive net proceeds of approximately $24.0 million, including our general partner’s proportionate capital contribution after deducting offering expenses, from the sale of our common units. Simultaneously with the closing of this offering, we expect to issue another8,020,909 common units to certain purchasers in a privately negotiated transaction at a price of $22.00 per unit.The completion of this offering is not conditioned upon the completion of the other registered offering or vice versa. Our common units trade on the NASDAQ Global Select Market under the symbol “RGNC.” The last reported sales price of our common units on the NASDAQ Global Select Market on July 25, 2008 was $23.29 per common unit. Investing in our common units involves risks. Please read “Risk Factors” beginning on page S-2 of this prospectus supplement and on page 4 of the accompanying prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities or determined if this prospectus supplement or the accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is July 25, 2008 This document is in two parts. The first part is the prospectus supplement, which describes the specific terms of this offering of common units. The second part is the accompanying prospectus, which gives more general information, some of which may not apply to the common units. If the information relating to the offering varies between the prospectus supplement and the accompanying prospectus, you should rely on the information in this prospectus supplement. You should rely only on the information contained in or incorporated by reference in this prospectus supplement or the accompanying prospectus. We have not authorized anyone to provide you with additional or different information. If anyone provides you with additional, different or inconsistent information, you should not rely on it. We are offering to sell the common units, and seeking offers to buy the common units, only in jurisdictions where offers and sales are permitted. You should not assume that the information contained in this prospectus supplement or the accompanying prospectus is accurate as of any date other than the date on the front of those documents or that any information we have incorporated by reference is accurate as of any date other than the date of the document incorporated by reference. Our business, financial condition, results of operations and prospects may have changed since such dates. TABLE OF CONTENTS Prospectus Supplement Page Summary S-1 Risk Factors S-2 Use of Proceeds S-2 Price Range of Common Units and Distribution S-3 Plan of Distribution S-4 Experts S-4 Information Regarding Forward-Looking Statements S-5 Where You Can Find More Information S-6 Incorporation of Certain Documents by Reference S-6 Prospectus dated July 23, 2007 About This Prospectus 1 Regency Energy Partners LP 1 Cautionary Statement Concerning Forward-Looking Statements 2 Risk Factors 4 Use Of Proceeds 23 Ratio of Earnings to Fixed Charges 23 Description of Our Common Units 24 Description of Our Debt Securities 25 How We Make Cash Distributions 35 Material Provisions of the Partnership Agreement of Regency Energy Partners LP 43 Material Tax Consequenses 54 Plan of Distribution 68 Legal Matters 69 Experts 69 Where You Can Find More Information 69 Incorporation of Certain Documents by Reference 69 SUMMARY This summary highlights information contained elsewhere in this prospectus supplement and the accompanying prospectuses. It does not contain all of the information you should consider before making an investment decision. You should read the entire prospectus supplement, the accompanying prospectuses, the documents incorporated by reference and the other documents to which we refer for a more complete understanding of this offering. Please read the section entitled “Risk Factors” on page 4 of the accompanying prospectus for more information about important factors that you should consider before buying our common units in this offering.References in this prospectus supplement to the “Partnership,” “we,” “our,” “us” and similar terms, refer to Regency Energy Partners LP and its subsidiaries. References to “our general partner” refer to Regency GP LP, the general partner of the Partnership. Regency Energy Partners LP We are a growth-oriented, publicly-traded Delaware limited partnership engaged in the gathering, processing, contract compressing, marketing and transportation of natural gas and NGLs. We provide these services through systems located in Louisiana, Texas, Arkansas and the mid-continent region of the United States, which includes Kansas and Oklahoma. We were formed in September 2005 to capitalize on opportunities in the midstream sector of the natural gas industry. We divide our operations into three business segments: · Gathering and Processing:We provide “wellhead-to-market” services to producers of natural gas, which include transporting raw natural gas from the wellhead through gathering systems, processing raw natural gas to separate NGLs from the raw natural gas and selling or delivering the pipeline-quality natural gas and NGLs to various markets and pipeline systems; · Transportation: We deliver natural gas from northwest Louisiana to more favorable markets in northeast Louisiana through our 320-mile Regency Intrastate Pipeline system; and · Contract Compression: On January 15, 2008, we acquired CDM Resource Management, Ltd., which provides customers with turn-key natural gas compression services. All of our midstream assets are located in well-established areas of natural gas production that are characterized by long-lived, predictable reserves. These areas are generally experiencing increased levels of natural gas exploration, development and production activities as a result of strong demand for natural gas, attractive recent discoveries, infill drilling opportunities and the implementation of new exploration and production techniques. Our principal executive offices are located at 1700 Pacific Avenue, Suite 2900, Dallas, Texas 75201, and our telephone number is (214) 750-1771. S-1 RISK FACTORS An investment in our common units involves risk. You should carefully read the risk factors included under the caption “Risk Factors” beginning on page 4 of the accompanying prospectus, and the risk factors discussed in our 2007 annual report on Form 10-K and in our quarterly report for the quarter ended March 31, 2008, together with all of the other information included in this prospectus supplement, the accompanying prospectus and the documents we have incorporated by reference into this prospectus supplement in evaluating an investment in our common units.If any of the described risks actually were to occur, our business, financial condition or results of operations could be affected materially and adversely.In that case, we may be unable to make distributions to our unitholders, the trading price of our common units could decline and you could lose all or part of your investment. USE OF PROCEEDS We expect to receive proceeds of approximately $24.0 million from the sale of the1,000,000 common units offered hereby, including our general partner’s proportionate capital contribution and after deducting estimated offering expenses payable by us. We estimate that the total expenses of this offering payable by us will be approximately $10,000. We will use the net proceeds to fund our organic growth projects. Pending such use, we will use the proceeds from this offering to temporarily repay a portion of the outstanding indebtedness under our revolving credit facility and for general partnership purposes. Simultaneously with the closing of this offering, we expect to issue another 8,020,909common units to another purchaser in a privately negotiated transaction at a price of $22.00 per unit.The completion of this offering is not conditioned upon the completion of the other registered offering or vice versa.We estimate we will receive proceeds of approximately $180.0 million from the sale of the8,020,909 common units including our general partner’s proportionate capital contribution and after deducting estimated offering expenses payable by us.We expect to use the net proceeds from the8,020,909 common unit offering to fund our organic growth projects. Pending such use, we will use the proceeds from this offering to temporarily repay a portion of the outstanding indebtedness under our revolving credit facility and for general partnership purposes. As of July 28, 2008, total borrowings under our $900 million revolving credit facility were approximately $809 million, and it had a weighted average interest rate of 4.56%.The revolving credit facility has a maturity date of August 15, 2011.The borrowings under our revolving credit facility were incurred primarily for recent acquisitions and organic growth projects. S-2 PRICE RANGE OF COMMON UNITS AND DISTRIBUTIONS Our common units are listed on the NASDAQ Global Select Market under the symbol “RGNC.”As of July 25, 2008, the number of holders of record of common units was 43, including Cede & Co., as nominee for the Depository Trust Company, which held of record 45,724,516 common units.Additionally, there were 35unitholders of record of our subordinated units and one unitholder of record for our ClassD common units.There is no established public trading market for our subordinated units or our ClassD common units.The following table sets forth, for the periods indicated, the high and low quarterly sales prices per common unit, as reported on the NASDAQ Global Select Market, and the cash distributions declared per common unit. Price Ranges Cash Distributions Per Unit Period Ended: Low High Fiscal 2008 September 30, 2008 (through July 25, 2008) $22.18 $26.88 (5) June 30, 2008(4) $23.93 $28.73 $0.4450 March 31, 2008(3) $25.78 $34.84 $0.4200 Fiscal 2007 December 31, 2007 $28.09 $33.37 $0.4000 September 30, 2007 $28.50 $35.08 $0.3900 June 30, 2007 $24.57 $33.45 $0.3800 March 31, 2007 $25.80 $28.45 $0.3800 Fiscal 2006 December 31, 2006(2) $21.88 $27.60 $0.3700 September 30, 2006(2) $21.97 $25.48 $0.3700 June 30, 2006 $20.77 $23.90 $0.3500 March 31, 2006(1) $19.17 $22.23 $0.2217 (1) The distribution for the quarter ended March 31, 2006 reflects a pro rata portion of our $0.35 per unit minimum quarterly distribution, covering the period from the February 3, 2006 closing of our initial public offering through March31,2006. (2) Represents the minimum quarterly distribution per common unit plus $0.02 per unit excluding the ClassB and ClassC common units, which were not entitled to any distributions until after they were converted into common units.The ClassB Units and the ClassC Units converted into common units on a one-for-one basis on February15,2007 and February8,2007, respectively. (3) Represents the minimum quarterly distribution per common unit plus $0.07 excluding the ClassD and ClassE common units, which were not entitled to any distributions until after conversion into common units.The ClassE Units converted into common units on a one-for-one basis on May5,2008. (4) Represents the minimum quarterly distribution per common unit plus $0.095 per unit excluding the ClassD common units, which were not entitled to any distributions until after they were converted into common units.The distributions attributable to the quarter ended June 30, 2008 was declared on July25,2008 and will be paid on August14,2008, to unitholders of record (other than ClassD unitholders) at the close of business on August7,2008. (5) The distributions attributable to the quarter ended September30,2008 has not yet been declared or paid. S-3 PLAN OF DISTRIBUTION We are selling the common units offered pursuant to this prospectus supplement directly to Neuberger Berman, LLC in a privately negotiated transaction in which Neuberger Berman, LLC is acting as an investment advisor for certain clients on behalf of those clients for whom Neuberger Bergman, LLC is purchasing the common units.Neuberger Berman, LLC is not acting as an underwriter: Subject to the terms of a purchase agreement dated July 25, 2008, the purchaser has agreed to purchase, and we have agreed to sell to the purchaser, 1,000,000 common units at a price of $23.59 per unit. We determined the per unit price through negotiations with the purchaser. The common units offered under this prospectus supplement will be listed on the Nasdaq Global Select Market under the symbol “RGNC.” LEGAL MATTERS The validity of the common units will be passed upon for us by Vinson & Elkins L.L.P., Houston, Texas. EXPERTS The consolidated financial statements of Regency Energy Partners LP and subsidiaries as of and for the year ended December 31, 2007, and the effectiveness of internal control over financial reporting as of December 31, 2007, have been incorporated by reference herein in reliance upon the reports of KPMG LLP, independent registered public accounting firm, incorporated by reference herein, and upon the authority of said firm as experts in accounting and auditing. The consolidated balance sheet of Regency GP LP, as of December 31, 2007, has been incorporated by reference herein in reliance upon the report of KPMG LLP, independent registered public accounting firm, incorporated by reference herein, and upon the authority of said firm as experts in accounting and auditing. The financial statements of CDM Resource Management Compression Business as of December 31, 2007 and 2006, and fortheyears thenended, have been incorporated by reference herein in reliance upon the report of KPMG LLP, independent registered public accounting firm, incorporated by reference herein, and upon the authority of said firm as experts in accounting and auditing. S-4 INFORMATION REGARDING FORWARD-LOOKING STATEMENTS Some of this information in this prospectus supplement and the documents that we have incorporated herein by reference may contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Forward-looking statements are identified as any statement that does not relate strictly to historical or current facts.
